DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) and Species A in the reply filed 12/28/2020 is acknowledged. Accordingly, claims 1-17 are pending with claims 12-14 withdrawn and claims 18-20 canceled. Claims 1-11 and 15-17 are examined herein. 

Claim Objections
Claim 1 is objected to because of the following informalities: The term “herein” (line 6) appears to be a typographical error because the original claim 1 used the word “wherein”.  Also, the claim 1 filed 12/28/2020 was not labeled with the “currently amended” identifier. Thus, the term should be changed back to “wherein” to provide consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Claims 1 and 17
The phrase “characteristic values” renders the claim indefinite. There is no clear indication of the bounds of “characteristic values.” It is unclear what constitutes as “characteristic values of said oscillator circuit.” It is unclear whether “characteristics values” is a neutron flux, temperature, pressure, or something else. 
The structural relationship (if any) between the neutron flux, electrostatic switch, and the antenna is unclear. It is unclear whether the electrostatic switch is moveable between open and closed positions, or is permanently open/closed. If the switch is movable then it is further unclear what causes switch movement. It is unclear whether the electrostatic switch must be in an open/closed position in order for the antenna to emit a signal. It is further unclear whether the neutron flux is used to operate the switch and pulse the antenna. 
Any listed rejected claim not specifically addressed above was rejected due to its dependency.  The claims do not allow the public to be sufficiently informed of what would constitute infringement.
In order to remove some of the 35 U.S.C. 112(b) issues noted above, it is suggested that claims 1 and 17 be amended to recite “wherein a period between pulses is related to the neutron flux” and “wherein the signal is indicative of the neutron flux.”

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes some of the same unclear language which was noted above in the 35 U.S.C. 112(b) rejections. The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The title of the invention is not descriptive. Nor does the title related to the recited invention. For example, the claims are not directed to a nuclear reactor system or a method of measuring. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “In-Core Transmitter Device Structured to Wirelessly Emit Signals Corresponding to Detected Neutron Flux”.

Additional Comment
Despite their lack of clarity (as noted above in the 35 U.S.C. 112(b) rejections), indefinite claims 1-11 and 15-17 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Interview information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408) 918-7563.  The examiner can normally be reached on Monday - Fridays, 7:30 - 4:30 PT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646